Citation Nr: 1826284	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a sleep disorder (claimed as sleep disturbances), to include as secondary to service-connected bilateral hearing loss and/or tinnitus.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and/or tinnitus.

3.  Entitlement to an initial compensable rating in excess of 10 percent for left knee arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, March 2009, and October 2009 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's sleep and depression claims have been broadened and recharacterized as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that an appeal as to the Veteran's entitlement to an increased rating for right lower extremity radiculopathy and an earlier effective date for service connection for a lumbar spine disorder has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to an initial rating in excess of 10 percent for tinnitus is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Prior to promulgation of a decision, in a May 2010 statement, the Veteran withdrew his appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the claim of entitlement to an initial rating in excess of 10 percent for tinnitus are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran, in his May 2010 statement, advised that he wished to withdraw his increased rating claim for tinnitus.  See May 2010 Veteran Statement.  Accordingly, he has withdrawn the appeal as to this issue and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

The appeal for entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

Regarding the Veteran's sleep disorder claim, he asserts that his sleep disturbance is due to his service-connected hearing problems.  Specifically, he maintains that the constant ringing noises in his ears keep him up and he only gets two to three hours of sleep per night.  See May 2009 and August 2009 Veteran Statements, June 2009 VA treatment record, and November 2010 VA Form 9.  Additionally, the Veteran testified that his sleep difficulties began in service as a result of the onset of his in-service tinnitus and have been continuous ever since.  See October 2011 DRO Hearing Transcript at 9-11.  Thus, the issue of direct service connection has also been raised.  Further, a February 2012 VA treatment record diagnosed the Veteran with obstructive sleep apnea.  Accordingly, given a current diagnosis and an indication that his sleep disturbance may be associated with service or a service-connected disability, the Board finds the low threshold in McLendon is met and a VA examination and medical nexus opinions on both direct and secondary service connection is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the Veteran's depression claim, he asserts that his disorder is due to his service-connected hearing problems.  Specifically, he maintains that the constant ringing in his ears stresses him to the point where he becomes depressed, and he has also testified as to experiencing depression in service.  See May 2009 and August 2009 Veteran Statements and October 2011 DRO Hearing Transcript at 7-10.  A May 2010 VA treatment record diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  Thus, given a current diagnosis and an indication that his depression may be associated with service or a service-connected disability, the Board finds the low threshold in McLendon is met and a VA examination and medical nexus opinions are warranted.  See McLendon, 20 Vet. App. 79 (2006).

Regarding the Veteran's left knee arthritis, the July 2017 VA knee examiner indicated that the Veteran had "less movement than normal due to ankylosis, adhesions, etc., disturbance of locomotion, interference with sitting and standing."  However, the Veteran was able to achieve range of motion from 0 to 100 degrees in the left knee and the examiner indicated no ankylosis in a different section of the report.  As a result, this examination report is insufficient in its current form, as whether or not the Veteran has ankylosis is central to the question of an appropriate rating.  Additionally, the examiner declined to provide an opinion on additional functional loss with repeated use over a period of time, indicating that the Veteran was not examined after repeated use over time, which is in conflict with the recent decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017) (noting that an examiner may not decline to provide an opinion on the basis of speculation unless the examiner has "considered all procurable and assembled data" and offered a basis for this conclusion, and it must be apparent that the inability to provide an opinion without speculation reflects "the limitation of knowledge in the medical community at large," as opposed to a limitation of the individual examiner (lack of expertise, insufficient information, or unprocured testing)).  Thus, on remand, a new examination is needed.

As to the Veteran's bilateral hearing loss, a VA outpatient audiological assessment in November 2016 indicated that the Veteran's hearing had decreased from previous testing in June 2015 and recommended a hearing aid for his right ear.  Further, the report noted a history of symptomatology including ear pain, drainage, discomfort, ear infection, ear surgery, and dizziness/balance problems, most of which were not previously indicated on the Veteran's VA Ear Disease Examination in July 2010.  As such, updated VA examinations are needed, as the July 2010 and March 2012 VA examinations may no longer be reflective of the Veteran's current level or nature of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Any outstanding VA treatment records, to include the results of the June 2015 and November 2016 audiograms, should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include the results of the June 2015 and November 2016 VA audiograms.  See November 10, 2016 VA audiology note.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current diagnosed sleep disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should elicit a complete history from the Veteran.  All indicated tests and studies should be conducted, and all findings reported in detail.

For each sleep disorder diagnosed, to include obstructive sleep apnea, the examiner should determine whether it is at least likely as not (50 percent or greater probability) that such disability:

(a) had its onset in service or is otherwise related to service.  In providing this opinion, please consider the Veteran sound at service entrance (e.g. had no sleep disorder), and please acknowledge and comment on the Veteran's reports of his in-service tinnitus affecting his sleep.  See October 2011 DRO Hearing Transcript at 9-11.

(b) is proximately due to his service-connected tinnitus and/or bilateral hearing loss; or 

(c) has been aggravated (worsened) by his service-connected tinnitus and/or bilateral hearing loss.  In addressing questions (b) and (c), the examiner should acknowledge and comment on the Veteran's reports that constant ringing noises in his ears keep him up and he only gets two to three hours of sleep per night.  See May 2009 and August 2009 Veteran Statements, June 2009 VA treatment record, and November 2010 VA Form 9.  

The examiner should note that inquiries (b) and (c) require two opinions: one for proximate causation and another for aggravation, and rationale must be provided for each opinion.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should provide a rationale for that conclusion.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should elicit a complete history from the Veteran.  All indicated tests and studies should be conducted, and all findings reported in detail.

For each psychiatric disorder diagnosed, to include depressive disorder NOS, the examiner should determine whether it is at least likely as not (50 percent or greater probability) that such disability:

(a) had its onset in service or is otherwise related to service.  In providing this opinion, please consider the Veteran sound at service entrance (e.g. had no psychiatric disorder), and please acknowledge and comment on the Veteran's report of experiencing depression in service.  See October 2011 DRO Hearing Transcript at 7-10.

(b) is proximately due to his service-connected tinnitus; or 

(c) has been aggravated (worsened) by his service-connected tinnitus.  In addressing questions (b) and (c), the examiner should acknowledge and comment on the Veteran's report that constant ringing in his ears stresses him to the point where he becomes depressed.  See May 2009 and August 2009 Veteran Statements.

The examiner should note that inquiries (b) and (c) require two opinions: one for proximate causation and another for aggravation, and rationale must be provided for each opinion.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should provide a rationale for that conclusion.

4.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is asked to address the following:

(a) Please comment as to whether the Veteran's left knee disability is manifested by ankylosis, considering the contradictory findings in this regard in the July 2017 VA examination report.  If there is ankylosis, the examiner should comment on its nature and severity consistent with the criteria set forth in 38 C.F.R. § 4.71a, DC 5256.  

(b).  Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's left knee due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

5.  Then schedule the Veteran for VA audiological and ear disease examinations to determine the current severity of his bilateral hearing loss and any associated ear diseases.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should elicit a complete history from the Veteran.  All indicated tests and studies should be conducted, and all findings reported in detail.

The examiner should also report all functional effects and occupational impairment associated with the Veteran's bilateral hearing loss.

6.  Then, after taking any development deemed necessary, readjudicate the issues on appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


